UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Suite 1630 Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Academy Select Opportunities Fund Schedule of Investments March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 64.52% Book, Periodical and Music Stores - 0.43% Borders Group, Inc. (a) $ Commercial, Industrial Machinery, Equipment Rental and Leasing - 4.01% Exterran Holdings, Inc. (a) Communications Equipment Manufacturing - 4.03% ANADIGICS, Inc. (a) Computer Systems Design and Related Services - 2.44% Accenture Plc Consumer Goods Rental - 2.64% RSC Holdings, Inc. (a) Deep Sea, Coastal and Great Lakes Water Transportation - 1.66% Seaspan Corp. Depository Credit Intermediation - 1.78% Hampden Bancorp, Inc. Insurance Carriers - 10.11% 4 Berkshire Hathaway, Inc. - Class A (a) Berkshire Hathaway, Inc. - Class B (a) Land Subdivision - 4.83% St. Joe Co. (a) Lessors of Real Estate - 4.56% Tejon Ranch Co. (a) Medical Equipment and Supplies Manufacturing - 1.06% Rochester Medical Corp. (a) Motion Picture and Video Industries - 5.18% Lions Gate Entertainment Corp. (a) Natural Gas Distribution - 3.37% Spectra Energy Corp. Navigational, Measuring, Electromedical and Control Instruments Manufacturing - 4.62% Hologic, Inc. (a) Oil and Gas Extraction - 3.87% Ultra Petroleum Corp. (a) Other Professional, Scientific and Technical Services - 2.60% Total System Services, Inc. Petroleum and Coal Products Manufacturing - 1.63% Valero Energy Corp. Pharmaceutical and Medicine Manufacturing - 1.00% Xenoport, Inc. (a) Waste Treatment and Disposal - 4.70% Covanta Holding Corp. (a) TOTAL COMMON STOCKS (Cost $3,996,131) $ Principal Amount CONVERTIBLE BONDS - 1.96% Other Investment Pools and Funds - 1.96% Prologis 1.875%, 11/15/2037 $ 2.625%, 05/15/2038 TOTAL CONVERTIBLE BONDS (Cost $51,118) $ Contracts PURCHASED OPTIONS - 2.81% Call Options Engine, Turbine and Power Transmission Equipment Manufacturing - 0.16% General Electric Co. Expiration: January 2011, Exercise Price: $25.00 $ Financial Services - 0.42% Bank of America Corp. Expiration: January 2011, Exercise Price: $25.00 Health and Personal Care Stores - 0.65% CVS Caremark Corp. Expiration: January 2011, Exercise Price: $45.00 Put Options Other Investment Pools and Funds - 1.58% SPDR S&P rust Expiration: June 2010, Exercise Price: $110.00 Expiration: September 2010, Exercise Price: $105.00 Expiration: April 2010, Exercise Price: $100.00 Expiration: June 2010, Exercise Price: $95.00 TOTAL PURCHASED OPTIONS (Cost $282,998) $ Shares SHORT TERM INVESTMENTS - 33.02% Money Market Funds - 33.02% Fidelity Institutional Government Portfolio, 0.040% $ TOTAL SHORT TERM INVESTMENTS (Cost $1,989,700) $ Total Investments(Cost $6,319,947) - 102.31% $ Liabilities in Excess of Other Assets - (2.31)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these Schedules of Investments. Academy Funds Trust Notes to Schedule of Investments March 31, 2010 (Unaudited) 1)Significant Accounting Policies The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to its fair value determination.Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the following three broad categories: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. Academy Select Opportunities Fund Level 1 Level 2 Level 3 Total Equity Finance and Insurance $- $- Manufacturing - - Mining, Quarrying, Oil and Gas Extraction - - Information - - Real Estate, Rental and Leasing - - Transportation and Warehousing - - Agriculture, Forestry, Fishing and Hunting - - Professional, Scientific and Technical Services - - Retail Trade - - Total Equity $- $- Fixed Income Corporate Bonds $- $- Total Fixed Income $- $- Purchased Options - - Short-Term Investments - - Total Investments in Securities $- Transfers between levels are recognized at the end of the reporting period.As of March 31, 2010, there were no significant transfers into, or out of Level 1 or Level 2 since December 31, 2009. Disclosures about Derivative Instruments and Hedging Activities The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification.The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The fair value of derivative instruments as reported within this Schedule of Investments as of March 31, 2010 was as follows: Derivatives not accounted for as hedging instruments Fair Value Purchased Options 2)Federal Tax Information The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows:1 Academy Select Opportunities Fund Cost of Investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal tax information, please refer to the Notes to the Financial Statements section in the Funds’ most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Academy Funds Trust By (Signature and Title) /s/ David Jacovini David Jacovini, President Date5/26/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ David Jacovini David Jacovini, President & Treasurer Date 5/26/2010 * Print the name and title of each signing officer under his or her signature.
